Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the registrant O Filed by a party other than the registrant Q Check the appropriate box: Q Preliminary proxy statement Q Confidential, for use of the Commission only (as permitted by Rule 14a-6(e)(2)) Q Definitive proxy statement O Definitive additional materials Q Soliciting material pursuant to § 240.14a-12 FIRST FINANCIAL NORTHWEST, INC. (Name of registrant as specified in its charter) (Name of person(s) filing proxy statement, if other than the registrant) Payment of filing fee (Check the appropriate box): O No fee required. Q Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: N/A (2) Aggregate number of securities to which transactions applies: N/A (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: N/A (4) Proposed maximum aggregate value of transaction: N/A (5) Total fee paid: N/A Q Fee paid previously with preliminary materials: N/A Q Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid: N/A (2) Form, schedule or registration statement no.: N/A (3) Filing party: N/A (4) Date filed: N/A Supplement dated May 21, 2008 to Proxy Statement dated April 15, 2008 May 21, Background As explained in our proxy statement dated April 15, 2008, we are holding our annual meeting of shareholders on Friday, May 23, 2008, at 9:00 a.m., local time, at the Carco Theatre, located at 1717 Maple Valley Highway, Renton, Washington. At this year’s meeting, we are asking our shareholders to: (1) elect eight directors; (2) ratify the appointment of KPMG LLP as our independent auditor for 2008; and (3) adopt the First Financial Northwest, Inc. 2008 Equity Incentive Plan. Error in Voting Instructions We are providing this supplement to correct an error in the proxy statement’s explanation of the voting rules that apply to the vote on the adoption of the First Financial Northwest, Inc. 2008 Equity Incentive Plan. The error relates to the description of how “broker non-votes” are treated, and it is only an issue if your broker or other custodian holds your shares as your nominee (that is, in “street name”). As background, brokers that have not received voting instructions from their clients can vote their clients’ shares on “routine” proposals (such as director elections), but they cannot vote those shares on “non-routine” proposals, such as the proposal for the adoption of the 2008 Equity Incentive Plan. If a shareholder fails to give voting instructions to his or her broker on a non-routine proposal, then the broker will indicate on the proxy that the broker does not have discretionary authority to vote those shares on that proposal, and those shares will be treated as “broker non-votes” on that proposal. To be approved, the proposal to adopt the 2008 Equity Incentive Plan must receive “FOR” votes from the majority of the shares of common stock present either in person or by proxy and entitled to vote on the matter at the annual meeting.
